Case 2:21-cv-00032-JLB-NPM Document 13 Filed 04/22/21 Page 1 of 2 PageID 42




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


DAWN MARIE PORCO,

             Plaintiff,

v.                                                  Case No. 2:21-cv-32-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                     ORDER

      Before the Court are Defendant’s Opposed First Motion for Stay of

Proceedings (Doc. 10) and Plaintiff’s Response (Doc. 12). In this Social Security

case, Defendant requests the Court stay the proceedings for ninety days or until such

time as the Agency regains capacity to produce a certified transcript of the

administrative record necessary to draft an answer and adjudicate the case. (Doc. 10,

p. 1). Due to the current situation in this country, Defendant represents the Agency

has transitioned to a telework environment, but encountered difficulties that impact

the operations of the Social Security Administration’s Office of Appellate

Operations. (Id., pp. 1-4). Defendant has implemented new measures but continues

to be back-logged. (Id.). Plaintiff opposes the ninety-day stay, arguing Defendant

had not been diligent in implementing measures to improve the time to complete the
Case 2:21-cv-00032-JLB-NPM Document 13 Filed 04/22/21 Page 2 of 2 PageID 43




certified transcript. (Doc. 12). If the motion is granted, Plaintiff requests Defendant

be given no more than thirty additional days to file the certified transcript and

answer. (Id., p. 3).

       A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

       Accordingly, the Opposed Motion for Stay of Proceedings (Doc. 10) is

GRANTED in part. The Court extends the deadline for Defendant to file a certified

transcript and answer to June 11, 2021.

       DONE and ORDERED in Fort Myers, Florida on April 22, 2021.




                                          2
